NEWSFROM Petroleum Development Corporation FOR IMMEDIATE RELEASE:March 17, 2008 CONTACT:Celesta Miracle - (304) 842-3597 ~http://www.petd.com Petroleum Development Corporation Announces 2007 Results; Increases Reserves 112%, Production 65% Extends 2007 Form 10-K Due Date Bridgeport, West Virginia, March 17, 2008: Petroleum Development Corporation (NASDAQ GSM:PETD) today reported fourth quarter net income of $8.2 million or $0.55 per diluted share and for the year ended December 31, 2007, the company’s net income was $33.2 million or $2.24 per diluted share. The comparable numbers for 2006 were fourth quarter net income of $8.0 million or $0.54 per diluted share and for the year 2006, the company reported net income of $237.8 million or $15.11 per diluted share.The 2006 results included profits from the $328 million gain on sale of lease rights in the Piceance Basin.Adjusted cash flow from operations (a non-GAAP measure defined as cash flow from operations before changes in assets and liabilities, see pages 2 and 8 for more information) increased to $27.4 million in the fourth quarter from $(3.3) million in 2006.Adjusted cash flow from operations was $95.6 million for the year ended 2007, compared to $29.8 million for the year ended in Year-end 2007 reflects record oil and gas production and sales revenue.Total production for 2007 was 28.0 Bcfe compared to 16.9 Bcfe for 2006, a 65.0% increase.Each of the Company’s three operating areas contributed to the Company’s growth. Oil and natural gas sales from the Company's producing properties for 2007, were up 52.1% to $175.2 million compared to $115.2 million for the prior year, an increase of $60.0 million. The Company also announced that it has filed a Form 12b-25 with the Securities and
